BROCK, Chief Judge.
This appeal presents the question of whether the trial judge committed prejudicial error in allowing the State to offer evidence of statements made by defendant Brice Christopher Church.
Pursuant to a search warrant, officers searched defendants’ house and found 371 grams of marijuana. The marijuana was impounded and defendants were arrested. After defendants were transported to the sheriff’s office they were given the Miranda warnings and defendant Brice Church waived his right to remain silent and his right to counsel. During interrogation of defendant Brice Church he stated that he would not answer questions about *59where the marijuana came from. Thereafter no questions were asked concerning where the marijuana came from. However, the interrogation continued on other phases of the investigation.
From competent evidence the trial judge found facts approximately as above set out and concluded that evidence of statements made by Brice Church was admissible. Thereafter the State was permitted to offer evidence that Brice Church stated that “he was not going to sell a lot of stems and junk, that only the good stuff was going to go into the bags.” Also the State was permitted to offer evidence that Brice Church stated that “Simon Price was a friend of theirs and that he was just visiting the house that night” and that the marijuana “was not Simon Price’s.”
We see no error in the admission of Brice Church’s statements. He waived his right to remain silent and later stated that he would not answer questions about where the marijuana came from. No further questions were asked about where it came from. Defendant’s assertion of his right to remain silent on that subject was honored by the interrogators.
No error.
Judges BRITT and MORRIS concur.